OPINION — AG (1) THE TRANSFER OF PATIENTS, AS OUTLINE ABOVE, CAN BE ACCOMPLISHED BY THE DIRECTOR OF HEALTH, STATE BOARD OF PUBLIC AFFAIRS, THE DIRECTOR OF MENTAL HEALTH, UNDER EXISTING LAW, IN THE DISCRETION OF SAID OFFICERS, AND SUCH TRANSFERS WOULD BE EXECUTIVE AND ADMINISTRATIVE AND NOT LEGISLATIVE. (2) THE PROPERTY KNOWN AS WESTERN STATE HOSPITAL, FT. SUPPLY, OKLAHOMA, COULD BE LEASED BY THE STATE BOARD OF PUBLIC AFFAIRS FOR A JOB CORPS CENTER OR OTHER USE PROVIDING THE PROPERTY IS NOT NEEDED OR REQUIRED FOR THE PURPOSE MAINTENANCE OF THE DEPARTMENT OF MENTAL HEALTH. CITE: 74 O.S. 1961 126.2 [74-126.2], 43A O.S. 1961 14 [43A-14], 43A O.S. 1961 32 [43A-32] 43A O.S. 1961 33 [43A-33], 63 O.S. 1961 506 [63-506], 63 O.S. 1961 511 [63-511] ARTICLE IV, SECTION 1, 74 O.S. 1961 73.1 [74-73.1] (W. J. MONROE)